Exhibit 14 Code of Ethics EARTH BIOFUELS, INC. CODE OF BUSINESS CONDUCT AND ETHICS This Code of Business Conduct and Ethics (the "Code") embodies the commitment of Earth Biofuels, Inc. (the "Company") to conduct its businesses in accordance with all applicable laws, rules and regulations and the highest ethical standards. All employees, including executive officers, and members of the Board of Directors, are expected to adhere to the principles and procedures set forth in this Code that apply to them. The Company also expects the consultants it retains generally to abide by this Code as well. 1.Compliance and Reporting Employees and directors should strive to identify and raise potential issues before they lead to problems, and should ask about the application of this Code whenever in doubt. Any employee or director who becomes aware of any existing or potential violation of this Code has an obligation to promptly notify the Company's General Counsel or compliance officer as shall be designated from time to time.
